Citation Nr: 0423547	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
compensation purposes for bilateral pes planus.  

2.  Entitlement to a rating in excess of 20 percent for 
compensation purposes for low back disability.  


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had various periods of active service in the 
United States Army and Army Reserves from 1972 to 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a decision dated in October 1998, the Board granted 
service connection for bilateral pes planus on the basis of 
aggravation during military service.  See 38 U.S.C.A. § 1153 
(West 2002).  In the same decision, the Board granted 
secondary service connection for the degree of additional 
disability resulting from aggravation of degenerative disc 
disease of the low back by service-connected bilateral pes 
planus.  See 38 C.F.R. § 3.310 (2003); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In a rating decision dated in January 1999, the RO 
implemented the Board decision granting service connection 
for bilateral pes planus and degenerative disc disease of the 
low back.  In that rating decision the RO assigned a 
noncompensable rating for each of the disabilities.  In March 
1999, the appellant's attorney filed a Notice of Disagreement 
(NOD) as to the assigned disability ratings.  In a June 1999 
rating decision, the RO assigned a 20 percent rating for 
bilateral pes planus (stating it represented a 30 percent 
current level of disability minus a pre-service 10 percent 
level of disability).  See 38 C.F.R. § 4.22 (2003).  
Evaluation of the degenerative disc disease of the low back 
was deferred pending additional development.  

The RO issued a Statement of the Case (SOC) dated in June 
1999, which it forwarded to the appellant in July 1999.  In 
the SOC, the RO discussed the rating criteria for pes planus; 
it also discussed the rating criteria for interverterbral 
disc syndrome, limitation of motion and lumbosacral strain, 
but noted that further evaluation of degenerative disc 
disease of the low back was deferred pending additional 
development.  

In a rating decision dated in December 1999, the RO assigned 
a 20 percent evaluation for degenerative disc disease with 
lumbosacral strain, which it said represented a 40 percent 
current level of lumbosacral strain minus the 20 percent 
rating at which the appellant's low back disability had 
previously been rated for pension purposes.  

In January 2000, the appellant's attorney filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, which referred to both 
the appellant's low back disability and his pes planus.  
Notwithstanding the March 1999 NOD as to both issues , the RO 
treated the January 2000 VA Form 9 as a NOD with the December 
1999 grant of a 20 percent evaluation for the low back and as 
a claim for an increased rating for bilateral pes planus.  
For reasons explained immediately below, it is the opinion of 
the Board that the VA Form 9 serves as a timely Substantive 
Appeal as to the ratings assigned for both the appellant's 
bilateral pes planus and the low back disability, since a 
timely NOD and SOC were already of record..  In this regard, 
the Board notes that it has the authority to determine its 
own jurisdiction. See 38 C.F.R. § 20.101(d) (2003).  

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003).  A NOD must be filed within one year from 
the date of mailing of the notice of the determination being 
appealed, and the Substantive Appeal must be filed within 
60 days form the mailing of the SOC or within the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed, whichever period ends 
later.  See 38 C.F.R. § 20.202 (2003).  

In this case, the RO mailed the notice of the initial ratings 
in February 1999, the appellant filed his NOD in March 1999, 
the RO issued a SOC in July 1999 and the appellant's attorney 
filed the VA Form 9 with the RO in January 2000.  The NOD was 
obviously timely.  The VA Form 9, which discussed both the 
appellant's low back disability and pes planus, was also 
timely as it was filed within a year of the date in February 
1999 when the RO notified the appellant of the initial 
ratings 
assigned for his bilateral pes planus and low back 
disability.  Although the RO issued intervening rating 
decisions assigning ratings higher than those initially 
assigned, it did not at any time state to the appellant that 
there had been a full grant of benefits sought on appeal, nor 
did the appellant withdraw his appeal as to the assigned 
rating for either disability.  The issues as listed on the 
title page are, therefore, both currently in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
additional evidentiary and procedural development of this 
case is required.

Reasons for remand

The VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

In this case, in a letter dated in April 2003 the RO informed 
the appellant about the passage of the VCAA and said it 
wanted him to know that VA would help him get evidence to 
support his claim for his back and flat feet.  The RO further 
stated that it would, in the letter, tell him what evidence 
was necessary to establish entitlement, what information was 
still needed from him and what he could do to help with his 
claim.  The RO went on to tell the appellant what evidence 
must show to establish entitlement to service connection for 
a disability on a direct or presumptive basis. 
That letter did not, however, explain, or even mention, what 
evidence is necessary to establish entitlement to an 
increased rating for his already service-connected pes planus 
or for his service-connected low back disability.  

In summary, although the rating criteria for each disability, 
including the revised rating criteria for spine disabilities, 
have been set forth in the SOC and in supplemental statements 
of the case, the appellant has not been notified of what 
information evidence is currently necessary to substantiate 
his claim for higher ratings, nor has he been told 
specifically which evidence VA will seek to provide and which 
evidence the appellant is to provide.  Such is necessary to 
comply with the requirements of 38 U.S.C.A. § 5103(a).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also 38 C.F.R. § 3.159 (2003).  

In view of the foregoing, the Board must remand the case so 
that the Veterans Benefits Administration (VBA) may provide 
notice, consistent with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Quartuccio, 16 Vet. App. 
At 187, that informs the appellant, with respect to each of 
his claims, (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  

Furthermore, in compliance with the explicit requirement of 
38 C.F.R. § 3.159(b) and the implicit requirement of 
38 U.S.C.A. § 5103(a), on remand the VBA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

Medical evidence 

As was noted earlier, service connection has been granted for 
bilateral pes planus on the basis that it existed prior to 
service and was aggravated during service.  In addition, 
service-connection has been granted for degenerative disc 
disease with lumbosacral strain secondary to the service-
connected bilateral pes planus on the basis that the service-
connected bilateral pes planus aggravates the appellant's low 
back disability.  

It is the opinion of the Board that additional development of 
the medical evidence is necessary.  See 38 C.F.R. § 3.159 
(2003).  In particular, the record is unclear as to what 
portion of each of the two disabilities here under 
consideration is due to service and which is not.  The Board 
will therefore request that the VBA arrange for review of the 
record by a physician to ascertain, if possible, (1) what 
percentage of disability caused by the appellant's pes planus 
is due to aggravation in service and (2) the extent to which 
the appellant's service-connected bilateral pes planus 
results in an increase in severity of the appellant's 
degenerative disc disease with lumbosacral strain.  



The Board therefore remands this case to VBA for the 
following actions:  

1.  VBA must review the claims file and 
provide the appellant with notice with 
respect to each of his claims: (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
Furthermore, in compliance with the 
explicit requirement of 38 C.F.R. 
§ 3.159(b), VBA must also request that 
the appellant provide any evidence in his 
possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).

2.  VBA should contact the appellant, 
through his attorney, and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, from 
which he has received treatment of 
evaluation for his bilateral pes planus or 
for his low back disability since May 
2004.  With authorization from the 
appellant, VBA should attempt to obtain 
and associate with the claims file 
identified records that have not been 
secured previously.  In any event, VBA 
should obtain and associate with the 
claims file outpatient records, reports of 
imaging studies and any hospital summaries 
for the appellant dated since May 2004 
from the VA Medical Center in Cincinnati, 
Ohio.  

3.  In addition, VBA should arrange for 
review of the appellant's claims file by a 
VA physician, who should be requested to 
formulate an opinion as to (1) what 
percentage of disability caused by the 
appellant's pes planus is due to 
aggravation in service; and (2) the extent 
to which the appellant's low back 
disability has been aggravated by his 
service-connected bilateral pes planus.  
Examination of the appellant should be 
arranged if deemed necessary by the 
physician.  A report including the 
physician's opinion (and results of the 
examination, if obtained) should be 
prepared and associated with the 
appellant's VA claims folder.  

4.  After accomplishment of any other 
development warranted by the then current 
state of the record, VBA should 
readjudicate the claim of entitlement to a 
rating in excess of 20 percent for 
compensation purposes for low back 
disability and entitlement to a rating in 
excess of 20 percent for compensation 
purposes for bilateral pes planus.   If 
the benefits sought on appeal remain 
denied, in whole or in part,  the 
appellant and his attorney should be 
provided a supplemental statement of the 
case and should be provided an appropriate 
opportunity to respond.  

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the appellant is afforded due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




